Christopher Gordon
P.O. Box 74
Kaktovik, AK 99747

December 30, 2019
Dear Mr. Gordon:

Thank you for meeting with the Native Village of Kaktovik Tribal Council
(“Tribal Council”) and representatives of the Alaska Nanuut Co-Management Council
(SANCC”) on July 25, 2019. As discussed with you during this meeting, the Tribal
Council determined that you did not properly care for the polar bear you shot on
December 20, 2018 in your yard. As an experienced hunter, you know it is the way of
our people to take care of an animal right away once you have taken its life. We
appreciate that in the meeting you took responsibility for your actions, and for your
commitment to repairing the harm you caused,

You are a valued member of the community of Kaktovik. The community looks
to you as a provider, leader, and as a positive example for the youth. By not following
the proper protocol, you disregarded the important role you hold and caused harm to the
community. Justice requires that you work to repair the harm you caused. As shared
with you during our meeting, the Tribal Council deliberated, and in partnership with the
ANCC hereby issues the following penalties as the appropriate way for you to repair the
harm you caused and learn from your actions:

I. 3 years probation
2. $1,000 restitution to the comnuinity for polar bear-related activities
3. 300 hours community service —
a. Examples: dig ice cellar, polar bear patrol, work on graveyard
Public apology to the community of Kaktovik
Present quarterly on hunting ethics and duty to take care of the animal
Hunt for Elders and disabled
No subsistence hunting of polar bear for 1 year

aa

™ ON 8A

Page 1 of 2

DEFENDANT’S
EXHIBIT
2

  

Case 4:19-cr-O0009-RRB Document 38-1 Filed 02/26/20 Page
We will be in contact with you to further discuss a process for you to carry out
these penalties.

Sincerely,

Ze Z Cz ta” A

Edward Rexford, President SE.
Native Village of Kaktovik

fo Z
Benjarhin Payenna, Chair
Alaska Nannut Co-Management Council

CC: Brian Stibitz, Reeves Amodio, LLC

Elizabeth Saapulik Hensley, Landve Bennett Blumstein, LLP

Page 2 of 2

Case 4:19-cr-O0009-RRB Document 38-1 Filed 02/26/20 Page 2 of 2

 
